Per Curiam.

There was no causal connection shown between the claimed injuries and the use of defendant’s preparation. Plaintiff’s testimony alone, unsupported by competent medical evidence, was insufficient to establish that the foundation or “make-up” was the competent producing cause of the *197injuries and “ the sole possible one” (Cahill v. Inecto, 208 App. Div. 191, 194). Breach of the claimed express warranty ivas not proven or that defendant’s formula contained harsh, dangerous or poisonous ingredients likely to cause injury to a normal sensitive skin (Drake v. Herrman, 261 N. Y. 414, 417).
The trial court erred in charging that some negligence could be found if the jury were satisfied that the defendant had violated the provisions of sections 6810 and 6813 of the Education Law. That issue should not have been submitted; there Avas no basis in the evidence to support a finding of any violation of the statutes.
The judgment should be reversed and new trial ordered, with $30 costs to appellant to abide the event.
Hofstadteb, Schbeibeb and IIecht, JJ., concur.
Judgment reversed, etc.